Citation Nr: 9919172	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  87-35 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for acne, secondary to 
Agent Orange exposure.

2.  Entitlement to service connection for anorexia nervosa, 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1987 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  They were remanded by the Board in 
July 1988, November 1989 and April 1996, for additional 
development, and they are now back at the Board, ready for 
their review on appeal.

In his statement of accredited representation in appealed 
case (VA Form 646) of December 1998, the veteran's 
representative argued that, while a diagnosis of anorexia 
nervosa has not been made by VA, such a diagnosis might be 
warranted because this is a disorder that has no 
characteristic pathologic or physiologic findings, according 
to his cite to the 19th edition of Cecil's Textbook of 
Medicine.  Specifically, he has pointed out that the report 
of a private psychiatric medical examination that the veteran 
underwent in September 1988 (erroneously referred to as 
September 1998) for VA purposes reveals an examination that 
"was not very thorough, and since anorexia nervosa is not 
classified as a clinical entity, this could quite possibly 
explain why [the subscribing psychiatrist] was reluctant to 
provide a diagnosis."

The Board understands the veteran's representative's genuine 
preoccupation with the above matter.  However, not only has 
the representative not shown that he is a medical expert 
(i.e., an individual who is qualified to render medical 
opinions), but, as explained in the body of the present 
decision, anorexia nervosa has never been diagnosed after 
service, the bodyweight loss that was reported in 1987 and 
1988 was most likely secondary to a gastric plasmacytoma that 
was diagnosed sometime in December 1986, for which the 
veteran received chemotherapy starting in January 1987 and 
for which he is currently service connected, and the most 
recent medical records reveal that the veteran has re-gained 
whatever weight he lost in 1987 and 1988 and currently has a 
normal build and state of nutrition.  A remand to attempt to 
clarify whether a diagnosis of anorexia nervosa is warranted 
in the present case is, thus, felt to be unnecessary at this 
time.

In his VA Form 646 of December 1998, the veteran's 
representative also argued that the veteran is claiming 
service connection for anorexia nervosa on a direct basis, 
not due to Agent Orange exposure.  Since the appeal has been 
certified and remanded as an Agent Orange issue and the 
veteran has not stated that he indeed claims service 
connection on a direct basis only, the Board will still 
review the Agent Orange aspect of the claim.  However, both 
claims on appeal will also be reviewed on a direct basis, as 
normally done with this type of claims.


FINDINGS OF FACT

1.  Acne is not one of the chronic diseases recognized for VA 
purposes as presumptively associated to Agent Orange exposure 
and the record does not show that, even if were currently 
manifested, this disability had its onset during service or 
is in any way causally related to inservice events, to 
include the claimed exposure to Agent Orange.

2.  Anorexia nervosa is not one of the chronic diseases 
recognized for VA purposes as presumptively associated to 
Agent Orange exposure and the record does not show that that 
claimed disability is currently manifested and that it had 
its onset during service or is in any way causally related to 
inservice events, to include the claimed exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for acne, 
secondary to Agent Orange exposure, that is well grounded or 
capable of substantiation.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for anorexia 
nervosa, secondary to Agent Orange exposure, that is well 
grounded or capable of substantiation.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.370, 3.371 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  An appellant has, 
by statute, the duty to submit evidence that a claim is well-
grounded, which means that the evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  When such 
type of evidence is not submitted, the initial burden placed 
on the appellant is not met.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy, 
at 81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Additionally, if a veteran was exposed to a herbicide agent 
such as Agent Orange during active service in the Republic of 
Vietnam during the Vietnam era, the following diseases shall 
be presumptively service-connected if they were manifested as 
noted, even though there is no record of such disease during 
service, provided further that the rebuttable presumptive 
provisions of 38 C.F.R. § 3.307(d) (1997) are also satisfied:  
(1) Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, prostate cancer and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), to a degree of 10 percent or more at any time 
after service; (2) chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and acute 
and subacute peripheral neuropathy, to a degree of 10 percent 
or more within a year; and (3) respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), within 30 years.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307(a), 3.309(e) (1998).

Notwithstanding the foregoing, a claimant can also establish 
service connection for a disease claimed to be secondary to 
Agent Orange exposure with proof of actual direct causation, 
a task, however, that brings upon him or her the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).


First Issue
Entitlement to service connection for acne, secondary to 
Agent Orange exposure:

A review of the record reveals no evidence of acne problems, 
nor a diagnosis of acne, at any time during service, 
including at the time of separation, when the veteran denied, 
in the report of medical history that he filled out and 
signed in March 1969, having ever had, or currently having, 
skin diseases.  This statement was supported by the negative 
clinical evaluation of the veteran's skin that was rendered 
in the report of medical examination that was produced, also 
for separation purposes, on the same date.  Thereafter, the 
veteran signed a May 1969 statement certifying that he had 
undergone a separation medical examination more than three 
working days prior to his departure from the place of 
separation and that, to the best of his knowledge, there had 
been no change in his medical condition since the last 
separation examination.

A review of the post-service evidence in the record reveals 
that the veteran was examined by a VA dermatologist in August 
1988 due to complaints of bumps with little white tips on the 
skin of his arms, chest and shoulders, which came and went.  
The resulting report reveals that "[n]ot much [was] seen 
today.  Nothing I can describe.  He shows 1 small collarette 
scale about 3mm diam. on [the] L arm."  In the assessment 
section, the examiner wrote that he was "[u]nable to 
diagnose this skin problem on the basis of today's 
examination."

According to a November 1990 VA outpatient medical record, 
the veteran was seen by a dermatologist due to complaints of 
seborrheic dermatitis.  On examination, it was noted that 
there was minimal erythema on the face and scalp, with no 
scaling.  The assessment was listed as seborrheic dermatitis 
and the veteran was advised to continue using medication.

The report of a March 1995 VA general medical examination 
reveals multiple complaints, none of them related to skin 
problems, although it was noted that the veteran reported 
that he had a "sun exposure problem on [the] face," for 
which he was being followed up by "Dermatology."  The Board 
notes that the record does not contain copies of these VA 
medical records reflecting such dermatologic follow-up.  A 
remand to secure this evidence, however, has been felt to be 
unnecessary due to the fact that none of the medical records 
that were produced after that medical examination of March 
1995 reveals that the veteran was suffering from a chronic 
skin disorder such as acne and the fact that the record is 
devoid of competent medical evidence demonstrating that the 
claimed disability, even if currently manifested, is causally 
related to service.

The claim for service connection for acne has failed on a 
presumptive basis because acne is not one of the diseases 
presumptively associated, for VA purposes, with Agent Orange 
exposure and none of the skin disorders that are 
presumptively associated with that type of exposure, to 
include chloracne, has ever been diagnosed.  The claim has 
also failed on a direct basis because, as explained above, 
there is no competent evidence demonstrating that the claimed 
acne is currently manifested and that, if it is, it is 
causally related to service.

In view of the above, the Board concludes that the veteran 
has failed in his initial duty to submit a claim for service 
connection for acne that is well grounded or capable of 
substantiation.  The Board has, then, not acquired 
jurisdiction over the claim, which has failed and must be 
denied.

Second Issue
Entitlement to service connection for anorexia nervosa,
secondary to Agent Orange exposure:

A review of the evidence of record reveals a single assessment 
of anorexia, due to poor food intake, during service, in July 
1968.  This was evidently a provisional assessment that did 
not reflect the onset and/or manifestation of a chronic 
disability, since no further evidence of its manifestation was 
thereafter reported at any time during service, including at 
the time of the veteran's medical examination for separation 
purposes, when the entire medical examination was negative and 
the veteran's bodyweight was recorded as 161 lbs., the same as 
on his induction medical examination of May 1967.

In June 1987, more than 20 years after service, the veteran 
was diagnosed with malnutrition, but it is noted that this 
diagnosis was rendered approximately six months after the 
veteran was diagnosed with a retro peritoneal, or gastric, 
plasmacytoma and approximately five months after having 
started receiving chemotherapy for that disease, for which he 
is service-connected, as noted earlier.  In June 1987, the 
veteran was noted to be thin and afebrile and with a 
bodyweight of only 135 lbs. but, as of September 1988, his 
bodyweight was already up to 148 lbs., although the veteran 
reportedly still showed signs of severe weight loss and did 
not appear to be physically strong.  See, in this regard, the 
report of the private psychiatric examination that was 
conducted for VA purposes in September 1988 and to which 
reference was made in the introduction part of this decision.  
This report also indicates that the veteran had lost "over 80 
lbs. in the past year," information that was apparently 
offered by the veteran but is not supported by the record.

According to the report of a June 1991 private psychiatric 
examination, the veteran's bodyweight was again of 160 lbs.
 
The report of a July 1994 VA hematologic disorders examination 
reveals that the veteran said that he had had a weight loss 
from 201 to 186 lbs. by the end of 1986, when he was diagnosed 
with plasmacytoma, had suffered from abdominal cramps and was 
treated for an ulcer but that, currently, his bodyweight had 
been stable at around 169 lbs.  The diagnosis was listed as 
status post plasmacytoma removal, with a subsequent 
development of a dumping syndrome, with abdominal cramps and 
nausea and vomit at least daily, and with complaints of 
generalized weakness.  It was noted, however, that recent 
studies, which included normal iron profile, calcium, total 
protein and albumin, showed no signs of recurrence of the 
service-connected disease.

More recent medical evidence in the record, to include the 
report of the March 1995 VA general medical examination and a 
VA Form 10-1000 reflecting a VA admission in January 1996, for 
other medical problems, reveals no evidence of the 
manifestation of the claimed anorexia nervosa and describes 
the veteran as weighing in excess of 166 lbs., having a build 
and state of nutrition that is "within normal limits" and 
being a well-developed, well-nourished individual in no acute 
distress.

The claim for service connection for anorexia nervosa has 
failed on a presumptive basis because anorexia nervosa is not 
one of the diseases presumptively associated, for VA 
purposes, with Agent Orange exposure.  The claim has also 
failed on a direct basis because, as explained above, there 
is no competent evidence demonstrating that the claimed 
disability is currently manifested and that it is causally 
related to service.  The Board certainly is aware of the fact 
that there was an assessment of anorexia made during service, 
in July 1968, but, again, as thoroughly shown above, this was 
an acute condition that resolved during service to the point 
that it has never been diagnosed again.  The Board is also 
aware of the fact that the veteran suffered from severe 
weight loss and malnutrition in 1987 and 1988 but, again, 
these physical problems were basically secondary to the 
gastric plasmacytoma that was diagnosed at that time, the 
related medical (including chemotherapy) treatment that the 
veteran underwent for it and the "dumping syndrome" and 
other associated conditions that were triggered by the 
disease and medical treatment.

In view of the above, the Board concludes that the veteran 
has failed in his initial duty to submit a claim for service 
connection for anorexia nervosa that is well grounded or 
capable of substantiation.  The Board has, then, not acquired 
jurisdiction over the claim, which has failed and must be 
denied.

Final consideration pertaining to the two appealed claims for 
service connection:

Finally, the Board must also note that the veteran has not 
reported that any competent evidence not yet of record exists 
that, if obtained, would establish well-grounded claims for 
service connection for acne and/or anorexia nervosa, either 
on a direct service connection basis or secondary to the 
claimed Agent Orange exposure.  Under these circumstances, VA 
has no further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claims.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

1.  Service connection for acne, secondary to Agent Orange 
exposure, is denied.

2.  Service connection for anorexia nervosa, secondary to 
Agent Orange exposure, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

